Citation Nr: 0931231	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
taste.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1973 to 
November 1976, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
returned to the VA RO in Montgomery, Alabama.  

In connection with his appeal the Veteran testified before a 
Decision Review Officer (DRO) at the RO in March 2008.  A 
transcript of the hearing is associated with the claims file.  
In connection with his appeal the Veteran testified before 
the undersigned Acting Veterans Law Judge (AVLJ) in a Board 
hearing at the RO in June 2009.  A transcript of the hearing 
is associated with the claims file.

The issues of entitlement to a service connection for right 
and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a disability manifested by loss of 
sense of taste.


CONCLUSION OF LAW

The criteria for service connection for loss of sense of 
taste have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that the 
Court shall take due account of the rule of prejudicial 
error).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The record reflects the 
originating agency provided the Veteran with the notice 
required under the VCAA, to include notice with respect to 
the disability-rating and effective-date elements of the 
claim, by letter mailed in May 2006, prior to the initial 
adjudication of the claim.  In the present appeal, because 
the claim for service connection for loss of sense of taste 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board also finds that in this case the Veteran has been 
afforded adequate assistance in response to his claim.  The 
RO made several attempts to obtain the Veteran's service 
treatment records (STRs) from both the National Personnel 
Records Center (NPRC) and the Veteran's unit, the 318th 
chemical company.  In April 2007 the RO issued a formal 
finding of unavailability of the Veteran's STRs.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to his 
claim of entitlement to loss of sense of taste, the Board has 
determined that VA has no obligation to obtain such an 
opinion or to provide such an examination in this case 
because the competent evidence currently of record is 
sufficient to decide the claim.  Because the competent 
evidence of record, including both the Veteran's report of 
symptoms and the medical examination report evidence 
reflecting no loss of sense of taste, further medical 
examination or opinion is not necessary to decide this claim.  
Accordingly, the Board will address the merits of the claim 
for service connection for loss of sense of taste.
 
Service Connection for Loss of Sense of Taste

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The VA Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  38 U.S.C.A. § 5107 
(West 2002); 
38 C.F.R. § 3.102 (2008).  
 
A review of the evidence on file shows that VA conducted a 
post Persian Gulf War examination upon the Veteran's return 
from the Persian Gulf in April 1991.  This examination does 
not appear to have been conducted in response to any claim 
for VA compensation benefits.  This examination report did 
not contain any complaints or diagnosis of a loss of sense of 
taste at the time the Veteran returned from the Persian Gulf 
in April 1991.

At both the personal hearings conducted at the RO in 
connection with this appeal, the Veteran testified that after 
he returned from the Persian Gulf and was separated from 
active service he realized he was no longer able to eat 
fruit.  He recited an instance where he tried to eat an apple 
and after biting into it he experienced swelling of his 
mouth, tongue, and throat.  The Veteran asserted that he is 
also unable to eat other varieties of fruit, including fruit 
that comes in some sort of skin that is removed prior to 
eating, as it either makes his mouth and throat swell or 
gives him diarrhea. 

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, in the present case the Veteran 
has not actually ever stated that he cannot taste the fruit, 
but rather that he can no longer eat it.  This does not 
present as a loss of the sense of taste, but rather more like 
a food allergy.  Neither has the Veteran asserted that he 
cannot taste other types of food.  

There is no competent evidence of record documenting any 
treatment for this claimed condition.  The Veteran asserted 
that he went to the doctor and showed him what happened when 
he tried eating an apple.  The Veteran asserted that the 
doctor wanted to run tests, but that the Veteran was not able 
to schedule the tests because of work conflicts.  Upon 
careful review of the claims file, the Board has found no 
record of the reported treatment.

In order to prevail on the issue of service connection, 
generally there must be medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  The existence of current disability generally must 
be shown by competent medical evidence.  Degmetich v. Brown, 
107 F.3d 1328 (1997).  In this case, there is no competent 
evidence of a current disability manifesting loss of sense of 
taste.

Moreover, there is no competent evidence of a nexus between 
the Veteran's claimed loss of sense of taste and his active 
service.  In essence, the evidence of a nexus between the 
Veterans's claimed loss of sense of taste and his military 
service is limited to the Veteran's own statements.  This is 
not competent evidence of the alleged nexus because the 
Veteran, as a layperson, is not competent to render an 
opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
 
As there is no medical evidence of a current disability and 
no competent evidence linking the Veteran's claimed condition 
to his active service, the preponderance of the evidence is 
against this claim.  Accordingly, service connection is not 
warranted.


ORDER

Service connection for loss of sense of taste is denied.


REMAND

The Board finds that additional development is required 
before the Veteran's claims for service connection for right 
and left knee disabilities are decided.  The RO has denied 
service connection for a bilateral knee disability on the 
basis that the evidence fails to show that this condition was 
either incurred in or caused by his active service.  

In the post Persian Gulf War assessment conducted by VA in 
November 1991 the Veteran reported that he had fallen off a 
tower of approximately 10 feet in height while he was serving 
in Saudi Arabia sometime in early 1991.  He reported that 
after this incident he was treated in service for knee pain 
and swelling, particularly after prolonged sitting in one 
position, or standing or walking.  At this examination the 
Veteran's range of motion of both knees was found to be 0 to 
120 degrees, which is evidence of a slight limitation of 
motion.  He was diagnosed with arthralgias in the knees, 
bilateral, status post traumatic arthritis.  There are no X-
rays of record from this examination. 

In addition to the Veteran's account of the accident that 
took place, VA also received two lay statements in support of 
the Veteran's claim.  Ms. VB wrote that she saw the Veteran 
fall while he was loading equipment during Desert Storm.  She 
also wrote that as the unit administrator she was the one who 
prepared the paperwork so that the Veteran could seek medical 
attention for his injury.  

In his statement, Mr. MC wrote that he saw the Veteran fall 
while they served together in Saudi Arabia.  He wrote that 
the Veteran's knee was swollen, red, and hot to the touch 
after his fall, and that he was the one who actually 
transported the Veteran to the nearest field army hospital 
for emergency sick-call.  He reported that the Veteran was 
treated with medication and ice compresses.  

Where service treatment records were destroyed, the Veteran 
is competent to report about factual matters about which he 
had firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In the 
present case there was no determination that the Veteran's 
STRs were destroyed, however, there was a formal finding of 
unavailability made by the RO in April 2007.  As the 
Veteran's STRs are unavailable, the Board finds that the 
Veteran's statements of in-service fall from a tower and 
treatment are enough to establish that the event of a fall 
happened in service.  

The Veteran stated that he has experienced knee pain since 
his separation from active service.  Medical records since 
the Veteran's separation from active service show that the 
Veteran has received intermittent care for knee pain since 
his separation.  

The Veteran was seen again for bilateral knee pain in August 
1993.  At that time an X-ray of his knees was taken and he 
was found to have normal knees.  Additionally, statements 
from the Veteran's private physician, Dr. SV, are of record.  
In an August 2005 letter Dr. SV wrote that he had been 
treating the Veteran for right knee pain.  He wrote that the 
Veteran had significant chondromalacia of the patella and was 
thought to have an internal derangement of the right knee.  
There is also an August 2005 magnetic resonance imaging (MRI) 
scan report of the right knee, which shows that the Veteran 
had degenerative changes in his right knee.  In a letter from 
DR. SV, dated February 2007, Dr. SV wrote that he treats the 
Veteran for osteoarthritis of the knees and chondromalacia.  
He also submitted two treatment notes from July 2007 which 
show that the Veteran receives steroid shots in his knees to 
help with pain.  In his hearing before the Board the Veteran 
testified that he had only been seeing Dr. SV for treatment 
of his knees for approximately six years, but had experienced 
bilateral knee pain since his fall in service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384; Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While in the 
present case the medical evidence alone does not show that 
the Veteran has continuously sought treatment for knee pain 
since service, he has stated that he has had knee pain since 
his separation from active service.  The Board finds that the 
Veteran's lay statements of onset and continuity of treatment 
are enough to establish that he has had pain in his knees 
since his fall in service.    

In light of the Veteran's fall injury in service, and the 
post-service medical and lay evidence indicating a history of 
treatment for knee problems since service, the Board finds 
that a VA examination is necessary to determine the etiology 
of any currently present left or right knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the issues of service connection for right and 
left knee disorder REMANDED for the following action:

1.	The RO or the AMC should schedule the 
Veteran for a VA examination by an 
examiner with the appropriate expertise 
to determine the nature and etiology of 
any currently present knee disability.  
The relevant documents in the claims 
file should be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the evidence, and after 
rendering any appropriate left or right 
knee diagnosis or diagnoses, the VA 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, whether there is a 50 
percent or better probability) that the 
knee disability is etiologically 
related to the 10 foot fall while in 
service.  For the purposes of the 
opinion, the examiner should accept as 
a fact that the in-service fall, and 
subsequent complaints of pain and 
treatment.  The rationale for all 
opinions expressed must be provided.

2.	Then, the RO or the AMC should 
readjudicate the claims for service 
connection for left and right knee 
disorders in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The Veteran may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


